 



EXHIBIT 10.53
CONFIDENTIAL
CHANGE IN CONTROL, SEVERANCE
AND NON-COMPETITION AGREEMENT
          AGREEMENT, dated as of 3-23-01 and effective as of March 1, 2001 by
and between Wolverine Tube, Inc., a Delaware corporation (“Wolverine” or
“Company”), and John Van Gerwen, an individual residing at 116 Elm Street,
Hollidaysburg, Pennsylvania 16648 (the “Executive”).
W I T N E S S E T H:
          WHEREAS, Wolverine recognizes the Executive’s expertise in connection
with his employment by Wolverine or its subsidiaries or affiliates
(collectively, the “Company”); and
          WHEREAS, the Company desires to provide the Executive with severance
benefits or the opportunity for continued employment in a different position if
the Executive’s employment is terminated for the reasons set forth herein and
the Executive refrains from engaging in certain activities in the event his
employment is terminated, upon the terms and conditions hereinafter set forth;
and
          WHEREAS, the Company and the Executive have therefore agreed to enter
into this Agreement effective on the date above;
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the parties hereto hereby agree as follows:

1.   Termination of Employment.

  (a)   Termination for Cause: Resignation without Good Reason.

          (i) If the Executive’s employment is terminated by the Company for
Cause, as defined in Section l(a)(ii) hereof, or if the Executive resigns from
his employment hereunder, other than for Good Reason, as defined in Section
l(a)(iii) hereof unless said resignation comes within two (2) years of a Change
in Control, as discussed in Section l(b)(i) below, the Executive shall be
entitled to only (A) severance benefits as provided by the Company’s general
procedures and practices, if any, (B) payment of the pro rata portion of the
Executive’s salary through and including the date of termination or resignation,
and (C) such employee benefits as may be due to Executive pursuant to the
provisions of the benefit plans which govern such issues.
          (ii) For purposes of this Agreement, termination for “Cause” shall
mean termination of the Executive’s employment by the Company because of (A) the
Executive’s conviction for, or guilty plea to, a felony or a crime involving
moral turpitude, (B) the Executive’s commission of an act of personal dishonesty
in connection with his employment by the Company, (C) a breach of fiduciary duty
in connection with his employment with the Company which shall include, but not
be limited to, (1) investment in any person or organization with the knowledge
that such person or organization has or proposes to have dealings with the
Company, such person or organization competes with the Company, or the Company
is considering an investment in such person or organization (the reference to
“organization” excludes federal credit unions, publicly owned insurance
companies and corporations the stock of which is

Page 1 of 8



--------------------------------------------------------------------------------



 



listed on a national securities exchange or quoted on NASDAQ if the direct and
beneficial stock ownership of the Executive, including members of his immediate
family, is not more than one percent (1%) of the total outstanding stock of such
corporation); (2) a loan (including a guaranty of a loan) from or to any person
or organization having or proposing any dealings with the Company or in
competition with the Company; (3) participation directly or indirectly in any
transaction involving the Company other than as a director or as an officer or
employee of the Company; (4) acceptance from any person or organization having
or proposing any dealings with the Company or in competition with the Company of
any gratuity, gift, entertainment or favor which exceeds either nominal value or
common courtesies which are generally accepted business practice; or (5) service
as an officer, director, partner or employee of, or consultant to, any person or
organization having or proposing dealings with the Company or in competition
with the Company; (D) the Executive’s failure to execute or follow the written
policies of the Company, including, but not limited to, the Company’s policy
against discrimination or harassment, or (E) the Executive’s refusal to perform
the essential functions of the job, following written notice thereof.
Termination of the Executive’s employment as a result of his death or disability
(if such Executive is eligible for benefits under the Company’s long-term
disability plan or would be eligible for such benefits were the Executive a
participant in said plan) shall constitute a termination by the Company with
Cause for purposes of this Agreement.
          (iii) For purposes of this Agreement, resignation for “Good Reason”
shall mean the resignation of the Executive within a period of six (6) months
after a reduction in the Executive’s benefits or pay in an amount in the
aggregate in excess of five percent (5%) thereof, unless all individuals at the
same managerial level as the Executive experience a similar reduction in
benefits or pay.
          (iv) The date of termination for Cause shall be the date of receipt by
the Executive of written notice of such termination, or such later date as may
be contained in said notice. The date of resignation without Good Reason shall
be the date of receipt by the Company of a written notice of such resignation.

  (b)   Termination without Cause: Resignation for Good Reason or after a Change
in Control.

          (i) If the Executive’s employment is terminated by the Company without
Cause, or if the Executive resigns from his employment for any reason within two
(2) year’s following a Change in Control, the Executive shall be entitled to
receive the benefits described in subparagraphs (A), (B), (C) and (D) below. If
the Executive resigns for Good Reason (unless said resignation is within two
(2) years following a Change in Control, in which event his benefits are
described in the preceding sentence), he shall be entitled to those benefits
described in (A) and (B) below only. In either case, said benefits will only be
paid if the Executive executes an Agreement and General Release, which shall be
drafted by the Company, and if the Executive complies with Section 2 of this
Agreement.
               (A) The Company shall pay to the Executive either (x) during the
two years immediately following a Change in Control, in the event of
(i) termination by the Company without Cause, or (ii) resignation by the
Executive for any reason, an amount equal to one (1) year’s salary; or (y) at
any other time, in the event of (i) termination by the Company without Cause or
(ii) resignation by the Executive for Good Reason, an amount equal to one
(1) years’ salary; in either case to be paid at the rate in effect immediately
prior to the Severance Date (as defined in Section l(b)(iv)) plus pay at the
same rate

Page 2 of 8



--------------------------------------------------------------------------------



 



               for all vacation time accrued during the calendar year in which
the Severance Date occurs, with such payment to be made at the Company’s option
either:
                    (X) as a lump sum within 30 days after the Severance Date,
or
                    (Y) as a series of payments in accordance with the Company’s
normal payroll procedures following the Severance Date;
               (B) the Company shall reimburse the Executive for any costs
incurred by the Executive in electing COBRA continuation coverage under only the
Company’s medical plan and maintaining life insurance coverage comparable to
that maintained for him by the Company for the period from the Severance Date
until the earlier to occur of:
                    (X) the date which follows the Severance Date by the lesser
of (1) 18 months or (2) the number of months of salary which is being paid to
Executive pursuant to subparagraph (i)(A)(x) or (y) above, or
                    (Y) the date on which the Executive is covered under any
other medical plan;
               (C) in lieu of any benefit otherwise due to him under the
Company’s annual bonus plan, the Company shall pay the Executive, an amount
equal to (i) a lump sum equal to 20% of his annual base salary multiplied by
(ii) the number of years for which the Executive is entitled to pay under
paragraph (b)(i)(A) above; provided, however, that in the event that the
Severance Date occurs after the first six (6) full months of the Company’s then
current fiscal year, the Company shall pay the Executive an additional amount
equal to the actual bonus which would have been paid to the Executive for said
year had he remained employed throughout said year less the amount of the
above-described lump sum paid to him pursuant to this subparagraph (C) for the
first of the years for which he is entitled to be paid under paragraph (b)(i)(
A).
               (D) the Company shall reimburse the Executive for any reasonable
costs actually incurred by the Executive for outplacement services provided by
an outplacement consultant mutually agreeable to the Executive and the Company
for a period not to exceed six (6) months.
          (ii) In the event the Executive refuses to execute or breaches the
Agreement and General Release tendered to the Executive on or about the
Severance Date, or in the event the Executive breaches any of the covenants
contained in Section 2, the Executive acknowledges and agrees that the Company
will cease any payments remaining under Section 2(b)(i) of this Agreement and
that the Executive shall be entitled to no further payments or benefits under
this Agreement.
          (iii) The Executive shall have no further right under this Agreement
or otherwise to receive any bonus or other compensation with respect to the year
in which the Severance Date occurs and later years
          (iv) The date of termination of employment without Cause shall be the
date specified in a written notice of termination to the Executive and the date
of resignation for Good Reason shall be the date

Page 3 of 8



--------------------------------------------------------------------------------



 



of receipt by the Company of written notice of resignation (both such dates
hereinafter referred to as the “Severance Date”).
          (v) For purposes of this Agreement, “Change in Control” shall mean:
               (A) The Company is merged, consolidated or reorganized into or
with another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than a majority of the combined voting
power of the then-outstanding securities of such corporation or person
immediately after such transaction are held in the aggregate by the holders of
Voting Stock (as that term is hereafter defined) of the Company immediately
prior to such transaction;
               (B) The Company sells or otherwise transfers all or substantially
all of its assets to another corporation or other legal person, and as a result
of such sale or transfer less than a majority of the combined voting power of
the then-outstanding securities of such corporation or person immediately after
such sale or transfer is held in the aggregate by the holders of Voting Stock of
the Company immediately prior to such sale or transfer;
               (C) There is a report filed on Schedule 13D or Schedule 14D-1 (or
any successor schedule, form or report), each as promulgated pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), disclosing
that (x) any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act) has become the beneficial owner (as the
term “beneficial owner” is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) of securities representing 15% or
more of the combined voting power of the then-outstanding securities entitled to
vote generally in the election of directors of the Company (“Voting Stock”), or
(y) any person has, during any period, increased the number of shares of Voting
Stock beneficially owned by such person by an amount equal to or greater than
15% of the outstanding shares of Voting Stock; provided, however, that transfers
of shares of Voting Stock between a person and the affiliates or associates (as
such terms are defined under Rule 12b-2 or any successor rule or regulation
promulgated under the Exchange Act) of such person shall not be considered in
determining any increase in the number of shares of Voting Stock beneficially
owned by such person; or
               (D) The Company files a report or proxy statement with the
Securities and Exchange Commission pursuant to the Exchange Act disclosing in
response to form 8-K or Schedule 14A (or any successor schedule, form or report
or item therein) that a change in control of the Company has occurred or will
occur in the future pursuant to any then-existing contract or transaction.
     Notwithstanding the foregoing provisions of Sections (C) or (D) unless
otherwise determined in a specific case by majority vote of the Board, a “Change
in Control” shall not be deemed to have occurred for purposes of Sections (C) or
(D) solely because (1) the Company, (2) an entity in which the Company directly
or indirectly beneficially owns 50% or more of the voting securities (a
“Subsidiary”), or (3) any employee stock ownership plan or any other employee
benefit plan of the Company or any Subsidiary either files or becomes obligated
to file a report or a proxy statement under or in response to Schedule 13D,
Schedule 14D-1, Form 8-K or Schedule 14A (or any successor schedule, form or
report or item therein) under the Exchange Act disclosing beneficial ownership
by it of shares of Voting Stock, whether in excess

Page 4 of 8



--------------------------------------------------------------------------------



 



of 15% or otherwise, or because the Company reports that a change in control of
the Company has occurred or will occur in the future by reason of such
beneficial ownership.

2.   Secrecy, Non-Solicitation and Non-Competition.

     (a) Secrecy. During the Executive’s employment with the Company and for a
period of three (3) years after his termination from the Company for any reason,
the Executive Covenants and agrees that he will not, except in performance of
the Executive’s obligations to the Company, or with the prior written consent of
the Company pursuant to the authority granted by a resolution of the Board,
directly or indirectly, disclose any secret or confidential information that he
may learn or has learned by reason of his association with the Company or use
any such information. The term “secret or confidential information” includes,
without limitation, information not previously disclosed to the public or to the
trade by the Company’s management with respect to the Company’s products,
facilities and methods, trade secrets and other intellectual property, systems,
procedures, manuals, confidential reports, products price lists, customer lists,
financial information (including the revenues, costs or profits associated with
any of the Company’s products), business plans, prospects, employee or
employees, compensation, or opportunities but shall exclude any information
already in the public domain which has been disclosed to the public during the
normal course of the Company’s business.
     (b) Customer Protection. During the Executive’s employment with the Company
and for a period of two (2) years following the termination of the Executive’s
employment for any reason, the Executive covenants and agrees that he will not
solicit or attempt to solicit any business from the Company’s customers,
including actively sought prospective customers, with whom the Executive had
Material Contact during his employment, for the purpose of providing products or
services competitive with those provided by the Company. Material Contacts exist
between the Executive and each customer or prospective customers with whom the
Executive has dealt within the twelve months prior to the last day worked, whose
dealings with the Company were coordinated or supervised by the Executive, or
about whom the Executive obtained trade secrets or confidential information as a
result of the Executive’s association with the Company.
     (c) Non-solicitation of Employees. During the Executive’s employment and
for a period of one (1) year following the termination of the Executive’s
employment for any reason, the Executive, covenants and agrees that he shall not
directly or indirectly, on his behalf or on behalf of any person or other
entity, solicit or induce, or attempt to solicit or induce, any person who, on
the date hereof or at anytime during the term of this Agreement, is an employee
of the Company, to terminate his or her employment with the Company, whether
expressed in a written or oral agreement or understanding or is otherwise an
“at-will” employee.
     (d) Noncompetition. During the Executive’s employment and for a period of
one (1) year following the termination of the Executive’s employment for any
reason, the Executive covenants and agrees that he will not, directly or
indirectly, compete against the Company within the United States in the
managerial or executive capacity for another company or entity that designs,
produces, sells, or distributes copper and copper alloy tubing, copper, copper
alloy, and aluminum fabricated products, and silver bearing brazing and
copper-phos brazing alloys and soft solders including, but not limited to, those
companies listed on Attachment A.
     (e) Equitable Relief. The Executive acknowledges and agrees that the
services performed by him are special, unique and extraordinary in that, by
reason of the Executive’s employment, the Executive may acquire confidential
information and trade secrets concerning the operation of the Company, or that

Page 5 of 8



--------------------------------------------------------------------------------



 



the Executive may have contact with or obtain knowledge of the Company’s
customers or prospects, the use or disclosure of which could cause the Company
substantial loss and damages, which could not be readily calculated and for
which no remedy at law would be adequate. Accordingly, the Executive
acknowledges and agrees that the Company shall be entitled to obtain a temporary
restraining order and/or a preliminary or permanent injunction restraining the
Executive from engaging in activities prohibited by this Section 2 or such other
relief as may be required to specifically enforce any of the covenants in this
Section 2. The Executive acknowledges and agrees that the Company shall be
entitled to its attorneys’ fees and court costs should the Company pursue legal
action to enforce its rights under this section.
3. Amendment; Waiver. This Agreement may not be modified, amended or waived in
any manner except by an instrument in writing signed by both parties hereto;
provided, however, that any such modification, amendment or waiver on the part
of the Company shall have been previously approved by the Board. The waiver by
either party of compliance with any provision of this Agreement by the other
party shall not operate or be construed as a waiver of any other provision of
this Agreement, or of any subsequent breach by such party of a provision of this
Agreement.
4. Withholding. Payments to the Executive of all compensation contemplated under
this Agreement shall be subject to all applicable legal requirements with
respect to the withholding of taxes and similar deductions.
5. Governing Law All matters affecting this Agreement, including the validity
thereof, are to be governed by, and interpreted and construed in accordance
with, the laws of the State of Alabama applicable to contracts executed in and
to be performed in that State. Nothing in this agreement shall affect the rights
of either party under state or federal laws affecting employment.
6. Notices. Any notice hereunder by either party to the other shall be given in
writing by personal delivery or certified mail, return receipt requested. If
addressed to the Executive, the notice shall be delivered or mailed to the
Executive at the address first set forth below, or if addressed to the Company,
the notice shall be delivered or mailed to AmSouth Bank Building, 200 Clinton
Avenue, Suite 1000, Huntsville, Alabama 35801, or such address as the Company or
the Executive may designate by written notice at any time or from time to time
to the other party. A notice shall be deemed given, if by personal delivery, on
the date of such delivery or, if by certified mail, on the date shown on the
applicable return receipt.
7. Supersedes Previous Agreements. This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements and writings with respect
to the subject matter hereof, all such other negotiations, commitments,
agreements and writings will have no further force or effect, and the parties to
any such other negotiation, commitment, agreement or writing will have no
further rights or obligations thereunder.
8. Severability. The parties agree that if any part of this Agreement is found
to be illegal or unenforceable, including, but not limited to, the geographic,
temporal, or activity restrictions contained in Section 2, the court should
delete or modify the illegal or unenforceable provision(s) hereby leaving the
remaining or modified provision(s) fully enforceable.
9. Counterparts. This Agreement may be executed by either of the parties hereto
in counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same instrument.

Page 6 of 8



--------------------------------------------------------------------------------



 



10. Headings. The headings of sections herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
          IN WITNESS WHEREOF, the Company has caused the Agreement to be signed
by its officer pursuant to the authority of its Board, and the Executive has
executed this Agreement, as of the day and year first written above.

            WOLVERINE TUBE, INC.
      By:   /s/ Dennis Horowitz       Name:   Dennis Horowitz    Title:  
Chairman, President & CEO   

            EXECUTIVE
      /s/ John Van Gerwen       Name:   John Van Gerwen      Executive’s
Address:
          116 Elm Street
          Hollidaysburg, Pennsylvania 16648     

Page 7 of 8



--------------------------------------------------------------------------------



 



ATTACHMENT “A”
1. Cerro Copper Products Company, Inc.
2. Outokumpu American Brass Company
3. Industrias Nacobre S.A. de C. V.
4. Olin Corporation
5. Mueller Industries, Inc.
6. Kobe Copper Products, Inc.
7. J. W. Harris
8. National Copper
9. Wieland
10. Hitachi, Ltd.
11. Trefimetaux
12. IUSA and Reading Tube Corporation
13. Linderme
14. Amcast Industrial
15. NIBCO
16. High Performance Tube
17. DeGussa
18. Lucus — Milhaupt
Reference to the above companies shall incorporate any related companies
thereto, including, but not limited to, all parent companies, subsidiary
companies, majority-owned companies and joint ventures.

Page 8 of 8